 HEBERT PATTERN SHOPHebert Pattern Shop,Inc.andUnited SteelworkersofAmerica,AFL-CIO-CLC. Cases 1-CA-23549 and 1-CA-2359431 August 1987DECISION AND ORDERBY MEMBERS BABSON, STEPHENS, ANDCRACRAFTOn 16 March 1987 Administrative Law JudgeWilliam F. Jacobs issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Hebert Pattern Shop, Inc.,Worcester,Massachusetts, its officers, agents, successors, andassigns, shall take the action set forth in the Orderas modified.1.Substitute the following for paragraph 1(b)."(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."iThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn view of their agreement with the judge's other findings which estab-lish the Respondent's knowledge of employee Patch's union activity,MembersBabson andStephens find it unnecessary to pass on the judge'salternative reliance on the "small plant doctrine "Interestwill be computed in accordance with our decision inNew Ho-rizons for the Retarded,283 NLRB 1173 (1987) Interest on amounts ac-crued prior to 1 January 1987 (the effective date of the 1986 amendmentto 26 U S C § 6621) shall be computed in accordance withFlorida SteelCorp,231 NLRB 651 (1977)2 In par 1(b) of the recommended Order, the judge uses the broadcease-and-desist language "in any other manner" We have consideredthis case inlight of thestandardsset forth inHic/mott Foods,242 NLRB1357 (1979), however, and have concluded that a broad remedial order isinappropriate inasmuch as it has not been shown that the Respondent hasa proclivity to violate the Act or has engaged in such egregious or wide-spread misconduct as to demonstrate a general disregard for the employ-ees' fundamental statutory rights Accordingly, we shall modify the rec-ommended Order so as to use the narrow injunctive language "in anylike or related manner "We shall modify the notice to conform with par1(b) as modified Further, we shall modify the recommended Order andthe notice to include an expunction remedy5552. Insert the following as paragraph 2(b) and re-letter the former 2(b) and subsequent paragraphs."(b) Remove from its files any reference to theunlawful discharges of James Patch and MichaelManning and notify them in writing that this hasbeen done and that the discharges will not be usedagainst them in any way."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discourage membership in UnitedSteelworkers of America, AFL-CIO-CLC, or anyother labor organization, by discriminating againstour employees regarding hire or tenure of employ-ment or any other term or condition of employ-ment.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer James Patch and Michael Man-ning immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed and WE WILL make them wholefor any loss of earnings and other benefits resultingfrom their discharge, less any net interim earnings,plus interest.WE WILL remove from our files any reference tothe discharges of the above-named employees andWE WILL notify them that we have removed fromour files any reference to their discharges and thatthe discharges will not be used against them in anyway.HEBERT PATTERN SHOP, INC.Susan Cole, Esq.,for the General CounselRobert Wethrauch, Esq,for the Respondent.Alice Costelloorganizer, of Worcester, Massachusetts, forthe Charging Party.285 NLRB No. 69 556DECISIONSOF THE NATIONAL, LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEWILLIAM F. JACOBS, Administrative Law Judge. Thecharge in Case 1-CA-23549 was filed on 7 February1986 and amended on 23 April 1986 by United Steel-workers of America, AFL-CIO-CLC (Union). Thecharge in Case 1-CA-23594 was filed on 25 February1986 by the Union. The consolidated complaint issued 24April 1986allegingthat Hebert Pattern Shop, Inc. (Re-spondent), violated Section8(a)(1) and(3) of the Nation-alLabor Relations Act by discriminatorily dischargingits employees, James Patch and Michael Manning.These cases were tried before me on 29 and 30 May1986 in Boston, Massachusetts. All parties were repre-sented at the hearing and were afforded full opportunityto be heard and to present evidence and argument. TheGeneral Counsel and Respondent filed briefs. On theentire record, and from my observation of the witnesses'demeanor, and due consideration to the briefs, I makethe followingFINDINGS OF FACT'Respondent at all relevant times, has operated a smallpattern shop and aluminum foundry in Worcester, Mas-sachusetts. The pattern shopand mainoffices are locatedon Grafton Street, the foundry on Southbridge Street, 6milesdistant.2The foundry employs 8 or 10 productionemployees, the pattern shop employs 2 patternmakersand I bookkeeper. The business is co-owned by NormanHebert, its president, and Ken McBride, its executivevice president and treasurer. Hebert maintains his officeat the Southbridge facility and handles the productionend of the business while McBride has his office onGrafton Street and is ,generally in charge of administra-tive matters.Hebert spends at least 50 present of his time out on theproduction floor, carrying castings to customers andhelping the rank-and-file employees melt, pour, and moldaluminum castings,doing a little bit of everything. Alongwith Hebert there is one supervisor, Richard Patch, whosupervises the employees directly. Discipline is in thehands of McBride, Hebert, and Patch, who make deci-sionson matters of discipline jointly after consultationwith one another. Most disciplining has had to do withabsenteeism, which has been the most important concernof management over the past year due to the failure ofRespondent to meet its production schedule.In 1985, despitemanagement's concern, the attendancerecord of many employees was very poor. There was nodisciplinary system established to punish employees forunexcused absences or tardiness, so Supervisor Patchsuggested to Hebert and McBride several times thatsomedisciplinary system be instituted to curb the exces-iThe complaint alleges and the answer admits that the Board has ju-risdiction and that the Union is a labor organization within the meaningof the Act2The foundry was moved from its Grafton address to its Southbridgeaddress in 1985, and since then, Respondent has been in the process ofmoving the rest of its facilities there as well. By about the date of thehearing the move was just about completesive absenteeism.Nothing, however, was done and ab-senteeism continued to be a problem. Finally, in the fallof 1985, his suggestion was accepted and it was agreedthat a disciplinary system would be established wherebyemployees who were absent without excuse would suffera series of suspensions; then, if their absences continued,they would be terminated.In June 19853 Supervisor Patch asked McBride if hewould hire his son, Jim. McBride agreed and J. Patchproved to be a good worker who put forth much effort.Because Patch was aware that J. Patch had had attend-ance problems at his previous place of employment, hewarned J. Patch that if he got the job with Respondenthe would have, to, come to work every day., Thereafter,whenever J. Patch missed a day, Patch would yell athim, and warn him that if he continued to miss work, hewould be fired.In October, J. Patch was late or absent 17 workdays,far in excess of any other production employee at theSouthbridgeplant.4InNovember the Respondentclamped down on absenteeism. When three employees, J.Patch,Mike Manning, and Eddie Ramos missed work orwere late on 1 November, and the same three, plus em-ployee Stephen Hadala, were absent all day 11 Novem-ber they were all suspended for 3 days, 12 through 14November When -Patch suspended them, he also advisedthem that continued absences could result in termination.Following their suspension, J. Patch missed 1 moreday in November and was late or absent on two occa-sionsinmid-December; Manning was late 1 day in No-vember and late or absent 4 days in mid-December;Ramos was late or absent 2 days in November and 8days in December.' Other production employees, duringthe'same period, were late or tardy on from 0 to 5 days.Another meeting of management was held and it was de-cided once again to suspend J. Patch, Manning, andRamos because they had again been absent or late sincetheirNovember suspensions. This time they were sus-pended for 5 days, 30 December through 3 January1986.6Unlike the November, suspensions, which oc-curred the day following their absences, the Decembersuspensions occurred a week or more after their last ab-sences.No other -production employees were suspendedalthough at least one7 had more absences than J. Patch.When Supervisor Patch told the three employees thatthey were suspended, he also told themagainthat if theycontinued to be absent from work they could get fired,and that McBride was after Patch because of the timethe employees missed.McBride, during the previous8All dates arein 1985 unlessotherwise noted4The patternmakers were considered skilled employees and enjoyedspecial status,better wages, and superior working conditions at the Graf-ton locationApparently, the new disciplinary system regarding absencesdid not apply to them Frank Merrill, an employee with 12 to 15 years'seniority, was also permitted some leeway as far as absences and tardinesswere concerned5Hadala left the employ of the Company shortly after his suspensionin November6Hereafter all dates are in 1986 unless otherwise noted7Gordon Pierce was absent 3 days during this period, while Patch wasabsent only 2 days. Pierce's absences may or may not have been excused HEBERT PATTERN SHOP557management meeting,told his supervisor to warn themof thispossibility.On Saturday, 18 January, Patch was told by his wifebefore he left for work that J. Patch's girlfriend hadcalled and said that J. Patch had a hangover. Patch thenwent to work. J. Patch did not show up, nor did EddieRamos,though both were scheduled to work that day.Ramos did not call in.About 9 a.m., on 18 January, Hebert arrived at thefoundry.Patchwas already working.When Hebertasked how things were going, Patch replied, "not toogood,"explainingthat J. Patch had not reported forwork. He told Hebert that J. Patch had received a $500check the day before from his insurance company anddecided to take the boys out for some beer. He addedthat apparently J. Patch was hung over and could notcome in. Patch told Hebert that he had called J. Patch'splace twice,but that his girlfriend could not wake him.She told Patch that she would try to get him up and towork because she, too, was afraid he would lose his job.Patch acknowledged that the Company had productionproblems; that it could not keep up as it was; and that J.Patch'sand Ramos' absences were going to make theproblem that much worse. He said that the Companywould be going that much further in the hole and would.wind up having to work more hours and more Saturdaysin order to catch up. Patch told Hebert that he expectedMcBride to fire J. Patch and Ramos, but he did not wantto lie about it, and wondered what could be done.Ten o'clock rolled around and neither J. Patch norRamos had reported to work. Patch said that was it; thatMcBride was going to fire him. He told Hebert that hehated to lose J. Patch, now that they were getting someproduction. Hebert acknowledged that Patch was prob-ably rightAfter a break in the conversation, Hebert brought upthe subjectonce again.He told Patch that he was prob-ably right, that both J. Patch and Ramos had alreadybeen suspended and would probably be discharged.Patch said, yes, that that was what he was afraid of. Hethen added, however, that with all the problems theyhad had with the bobcat" the day before, they probablycould not have worked the guys efficiently that dayanyway. Hebert agreed. Patch suggested that because ofthe bobcat difficulties, perhaps they should excuse J.Patch's and Ramos' absences. Hebert did not want tolose J. Patch's services either, so it was agreed that nei-ther would say anything about their absences, and if thesubject should come up they would say that the bucket-loader was not working so they did not have to come in.The truth of the matter was, however, that if they hadcome to work that day there were a number of jobs thatthey could have performed. As agreed, J. Patch andRamos' absences were not reported that day to McBrideOn Monday, 20 January, when J. Patch reported towork his father told him that he was lucky, that thebobcat was broken, and that had he reported to work onSaturday, he could not have worked anyway. He addedthat J Patch was excused for that reason. Later that day,McBride called Supervisor Patch and asked him whowas in the previous Saturday. Patch replied that Ramosand J. Patch had been out, but that Hebert and he hadexcused their absences because of problems with thebobcat.McBride said nothing about the absences, butonly discussed with Patch the problems with the bobcatand the necessity of having it repaired.About thistime inJanuary McBride advised Supervi-sor Patch that he had received reports that certain em-ployees, including J. Patch, had been seen smoking potinRespondent's parking lot.McBride said that he didnot know if Patch was aware of it, but that he would nottolerate the employees smoking pot on the premises,either inthe shop or in the parking lot, and he wanted itstopped.McBride told Patch to speak to the employeesabout it.As a result of the conversation betweenMcBride andSupervisor Patch, the latter spoke with theemployees, told them that the smoking of pot would notbe either condoned or tolerated, and that it would be adischargeable offense if anybody was caughtShortly afterwards, a couple of employees, SteveClark and J. Patch, wereseensmoking pot in the park-ing lot.McBride discovered it and told Patch to call theindividuals into the office so that he, personally, couldtalk to them and make sure that everybody knew thatsmoking pot was a dischargeable offense. He told Super-visor Patch to advise them that they could no longerleave the building during lunch or breaks and to sendthem in to see him so that he could explain to them whythey could no longer leave the building to go to lunch.As ordered, Patch called the two employees separatelyinto the office where McBride was waiting to speak tothem in the supervisor's presence. Once inside, each wastold by McBride that he had been seen smoking pot in atruck in the parking lot and that this was a dischargeableoffense.McBride added that they had already been toldthis by Supervisor Patch, that he was telling them again,and for thatreason, there would be no more lunchbreaksoutside; that from then on everybody would have to takehis lunchbreak inside.9 J. Patch wanted to know if it waslawful for the Company to keep him from going out tolunch as longas he punched out McBride said it was.Respondent first leased the space in the building at theSouthbridge location in July 1985 for the purpose ofmoving its entire facility there from the Grafton locationThe landlord, however,ran intofinancial difficulty andwas unableto complete the renovations agreed on thelease.Thus, he was neither able to construct the wallsfor the pattern shop as quickly as agreed on nor was heable to install the hot water heaters. Electrical contrac-torswere busy and it was difficult to get them to getthings hooked up. Therefore, there was no heat, hotwater, shower, or even drinking water at Southbridge,where the employees in the winter months worked intemperatures below zero. In addition, employees wereforced attimestowork with faulty equipment. J Patchcomplained several times about these working conditionsa A piece of equipment used to move sand The previous day this pieceof equipment had problems with the hydraulic line, which controls thebucket It was spewing oil all over the floor9 J Patch deniedbeing told why he was no longer being allowed toleave the buildingto go tolunch Icredit the testimony of SupervisorPatch and McBrideover that of J Patch 558DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDboth to his father, the supervisor, and to Hebert.McBride, in,,turn, unsuccessfully, harassed the landlord.Back in August 1985 J. Patch had a work-related acci-dent due to which he lost 8 days work. He did not re-ceive his workmen's compensation check until the fol-lowing January. In the meantime he complained toMcBride, to Hebert, and to his father about not receivingthe check. McBride told him on these occasions, whichwere about once a week, that he had not yet filed thepaperwork. Sometimes J. Patch would ask his girlfriendand his father to contact McBride and ask him about thecheck. McBride admitted that J. Patch complained abouttheseworking conditions and nagged him personally,through his father and his girlfriend, about not receivinghischeck.The record contains some indication thatMcBride was annoyed at having to deal with the girl-friends and wives over such matters.For weeks and possibly months the employees sufferedthe adverse working conditions in the foundry, com-plaining tomanagement about the cold and lack ofdrinking water, hot water, and showers. To make mat-tersworse they were now forbidden to leave the build-ing to go to lunch Finally, on 22 January, about noon,while the employees were having lunch in the break-room and discussing how bad conditions were, J. Patchbrought up the subject of forminga union.There weresix employees participating in the discussion. Three ofthem agreed with J. Patch that something had to bedone. Two of them were against union representation;they were Frank Merrill, an older employee who appar-ently enjoyed special status,1° and Roland Newton whowas vociferously antiunion and who loudly complainedabout past wrongs that he had previously suffered at thehands of a union.After the noontime conversation J. Patch obtainedpermission to use the telephone. He called his girlfriendand requested that she contact the NLRB to find outwhether itwas againstthe law for the Company to keepemployees from leaving the building to go to lunch. Tenminuteslater she called back and told him that McBridewas right, that the Company could keep its employees inthe building during lunchbreak. Patch then directed herto pick a union out of the phone book, contact thatunion, and find out what steps had to be taken to join.About 2:15p.m., duringthe employees' last break, J.Patch's girlfriend called him and told him that she hadcontacted the Steelworkers and that she had been told tofind out when the employees could meet with a unionrepresentative. J. Patch told her that he would call herback with the information and hung up the phone. Hetalked to the other employees in the breakroom and itwas decided to meet with the union representatives thefollowing Saturday. J. Patch then called his girlfriendback and told her to make arrangements. The meetingwas scheduled for Saturday at the union hall.On 22 January, the same day that J. Patch was makingarrangements for a meeting with the Union, Ramos wasabsent from work. He did, however, call in to report tothe secretary, that he would not be in. The secretary, in10Merrill was frequently absent from work but, unlike I Patch, MikeManning, and Eddie Ramos, was never disciplined for his absencesturn, advised Supervisor Patch that Ramos would not bein because he was having troubles with his wife. Supervi-sor Patch then told McBride that Ramos had not shownup for work. He also told him Ramos' reason for not re-porting, commenting that he thought it was a lousyexcuse.McBride agreed and told Patch to fire Ramosthe following day if he came in.On Thursday, 23 January, when Ramos reported forwork, Supervisor Patch met him at the door and toldhim that he was fired for excessive absenteeism. McBridetestified that he was determined to fire Ramos becausehis suspensions in November and December apparentlyhad no positive effect on his attendance.The union meeting took place as scheduled on 25 Jan-uary. Present at the meeting were employees J. Patch,Steve Clark, and Gordon Pierce. Also present were twounion representatives and J. Patch's girlfriend.Aftersome discussion about the need of the employees for aunion and about the organizing procedure, literature andunion cards were distributed with directions to get a ma-jority of Respondent's employees to sign the cards. Thethree employees present signed cards while there and re-turned them to the union representatives. Patch statedthat he could get the other employeessigned up andwould be back the following Monday with the signedcards. Sunday, J. Patch told his father that he and someof the other employees were thinking of joining theUnion.On Monday, 27 January, before starting work andduring breaks, J. Patch and Steve Clark talked to theother e>miployees about the Union and solicited them tosign union cards. The solicitation took place in thebreakroom and in the restroom and locker area early inthe morning, where J. Patch spoke to three employees,including Frank Merrill. Some card signing took place inthese areas used by rank-and-file employees and manage-ment personnel alike. Everyone incuding Hebert has alocker in the lockerareaand it is quite possible for some-one in the locker area to hear conversations taking placein the restroom area without been seen. A few pamphletswere later seen lying around in the restroom accordingto the testimony of employee Gordon Pierce.Later in the day, on 27 January, J Patch went downto the grinding room and spoke with Ramualdo Roman,another employee. He told Roman that all the employeeswere going to joina unionand that he had a card forRoman to sign. Roman does not understand or speakEnglish well, but J. Patch showed him some union litera-ture anyway and explained that the signing of the cardwas not a vote, but merely helped towardgetting a ma-jority of employees signed up so that they could hear aunion out Roman took a card out of his pocket with hisname and address on it. Patch copied this informationdown on the union card and then had Roman sign it.Roman started talking rather loudly in Spanish saying,"surprise,surprise!"Patch just laughed.MeanwhileHebert was just three tables away.-That day J. Patch had several conversations about theUnion with other employees. He spoke to employees inthe parking lot and in the breakroom. Either the sameday or during one of the next few days, J. Patch talked HEBERT PATTERN SHOPto one of the pattern makers,, Ray Smith, on the plantfloor at Southbridge Smith had come over from theGrafton plant to fix a furnace J Patch asked him if thepatternmakers were in a union Smith said no, thatMcBride would not hear of it J. Patch asked him howhe felt about having a union Smith shrugged his shoul-ders and walked away. J. Patch did not pursue thematter.After obtaining several signatures on the union cardson 27 January, J. Patch and Clark, after work, turnedthese cards in at theunionoffice.On 28 January the or-ganizing continuedMore signatures were obtained andthese cards were turned in at the end of that day.I I Alsoon 28 January, the Union sent a letter to McBride advis-ing him thata majority of Respondent's employees haddesignated the United Steelworkers of America as theircollective-bargaining representative and demanding rec-ognitionThe demand letter was received and signed for byMcBride on 30 January. McBride testified that he wasconcerned and disappointed that his employees felt thatthey neededa union.He showed the letter to Hebert andthey discussed what should be done next at lunch thatday It was decided that they should get a lawyer.Hebert testified that prior to seeing the demand letterhe knew nothing about the union activity at the foundry.He denied hearing any discussions about the Union andtestified that he had seen no union literature prior tobeing shown the demand letter by McBrideHebert testified that when McBride showed him thedemand letter, he could not believe it He testified thatup until the time of the hearing he had no idea who initi-ated the union activity nor who had signed cards. Al-though J. Patch testified that from the time the Companyfound out about the Union the employees talked openlyabout theUnion everydayand arguedfor oragainstunionization,the evidence is not at all clear as to precise-lywhen the Respondent became aware of the presenceof union activityamongits employeesMcBride admittedto seeing"buttons and what not"around the foundryafter 30 January.The same day that McBride received the demandletter, the Union filed a petition for certification of repre-sentativewith the Board. Notification of the filing wasreceived by Respondent at its Southbridge location andsigned for by Supervisor Patch on 3 February. Shortlyafter receiving the Union's demand letter or a copy ofthe petition,McBride sought the advice of an attorneybecause, as he testified, "... the thing that we wantedwas to continue to run our business."After receipt of the petition, McBride and Hebert dis-cussed the NLRB election process between themselves.Hebert testified that he was in a "down mood" and dis-appointed about the employees becoming involved withthe Union. He testified to being concerned and hurt thatthe employees could not understand that it was not thefault of the Company that it was cold in the shop andtherewas no hot water. Indeed, McBride had tried toget the landlord to correct the situation. Despite his feel-ings, however, Hebert did not discuss the Union or the11 In all, 10 signedcards were turned in to the Union559employees' union activities with the employees becausehe had been advised by Respondent's attorney about theproscriptions of the Act.Following his discharge on 23 January, Ramos filed aclaim with the Commonwealth of Massachusetts-Divi-sion of Employment Security. An agent of that officesubsequently calledMcBride and advised him thatRamos had told her that although he had been fired forabsenteeism, another employee of Respondent had alsobeen absent and had not been fired. The agent voicedsome concern that Ramos, a Puerto Rican, may have re-ceived disparate treatment in that his discharge may havebeen discriminatorilymotivated.McBride asked theagent for the name of the other employee to whomRamos had referred, but the agent did not know hisname.According to the testimony of McBride and Hebert,on 4 February, the day after Respondent received thepetition, the two owners of the Company again went tolunch together, a not unusual occurrence Though thepetition for an NLRB election had been received just theday before, and despite the fact that both McBride andHebert testified to being concerned and disappointed thattheir employees were organizing, nevertheless, McBridetestified that neither the petition nor unionization wasdiscussed during the 4 February luncheon 12 Rather, ac-cording toMcBride, at lunch, on that day, he andHebert discussed the call from the employment securitydivision and the termination of Ramos a week and a halfearlier.Hebert supported this testimony.According to the testimony of Hebert during the 4February luncheon,McBride told him about the callfrom employment security, the possibility of a charge ofracial discrimination based on disparate treatment, andhis intention to look into the matter.Hebert testified thatwhen he heard this he "put two and two together."Knowing that Ramos' father-in-law,Romualdo Roman,was still employed by Respondent and had been so em-ployed for several months, Hebert figured that Romanknew that J. Patch had been absent on 18 January, thesame day Ramos was out,and J Patch had not beenfired foritas had his son-in-law.Hebert reasoned thatthough Roman, Ramos, and the employment securitypeople were advised of the apparent disparate treatmentof J. Patch and Ramos for their absences on 18 Januarythiswas the reason that employment security calledMcBride. Hebert testified that it was at this point duringthe luncheon conversation that he told McBride that J.Patch had been absent on 18 January and the reasons forthat absence. Apparently having great and sudden pangsof conscience Hebert bared his soul and revealed all. Ashe testified,"carrying a lie that far,tome, was toomuch."IfindHebert's testimony on this subject more likelythe product of a fertileimaginationthan of the mathe-12More specifically McBride successfully sidestepped the issue whilebeing cross-examined by counsel for the General Counsel In his testimo-ny McBride implied that the only luncheon discussion that he had withHebert concerning the Union occurred on 30 January and that the onlymatters discussed on 4 February were those described above in the textof this decision 560DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmatical logic that he ascribed to it. There are a numberof reasons, I find Hebert's cockamamy scenario less thanconvincing but, at this point, suffice it to say that therecord is replete with evidence that Ramos was fired on23 January because of his absence on 22 January and thathis termination had absolutely nothing to do with his orJ.Patch's excused absence on 18 January.According to McBride, when Hebert told him, atlunch on 4 February, that J. Patch had been absent sincehis suspension, it was the first time he had heard about it.McBride testified that it was a "slip" on Hebert's part.However, Supervisor Patch credibly testified that he toldMcBride on 20 January that J. Patch and Ramos hadbeen absent the previous Saturday but had been excused.Ifind, therefore, thatMcBride knew all along that J.Patch had been absent on 18 January, and to the extentthat he claimed that he found out for the first time on 4February about Patch's absence on 18 January, his testi-mony is not credited.McBride's version of his 4 February luncheon conver-sationwith Hebert differs markedly from that of thelatter. i sAccording to McBride, when he told Hebertabout the call from employment security, Hebert"slipped" and told McBride that J. Patch had been out,but he did not know when. McBride testified, contraryto Hebert, that Hebert did not, at this time, tell McBridethe reason for J. Patch's absence nor, mention the factthat he had been excused.After lunch, according to McBride, he went back tothe office and looked at J. Patch's records. He did notbother to check the records of any other employees"be-cause, according to McBride, Hebert had only told himabout J. Patch's absence. On discovering that J. 'Patchhad been absent on 18 January, McBride testified, hewanted to know why and called Supervisor Patch tofindout.Itwas Patch, not Hebert, according toMcBride, who told the latter that J. Patch had missedwork on 18 January because he had a hangover. Clearly,Hebert and McBride's testimony does not jibe concern-ing this issue.Itwas on the morning of 5 February14 that McBridecalled Supervisor Patch to check out the reasons for J.Patch's absence on 18 January. According to McBride'stestimony,Patch volunteered the explanation that J.Patch had received an insurance check on Friday, 17January, cashed it, went out drinking, had too much todrink, then could not get up to go to work the next day.On the basis of this explanation, McBride testified, he in-structed Patch to terminate his son for excessive ab-sences.McBride's decision to terminate J. Patch was theresult of his two suspensions, followed by his "uncon-donable" absence on 18 January. According to McBridetherewas only one telephone call between Patch andhimself on February concerning this matter.Patch's testimony concerning the events of 5 Februarydiffersmarkedly from that of McBride. According toPatchtherewere several conversationsbetween18When there is contradictory testimony between McBride andHebert, I credit Hebert14At one point McBride mistakenly identified this conversation ashaving occurred on 4 FebruaryMcBride and himself that day. In the first telephone con-versationsMcBride told Patch that he had beentalkingtoHebert at lunch and he had just 'found out that thereason for J. Patch's absence on Saturday, 18 Januarywas that he had been drinking the night before and couldnot get to work. Patch was dumbfounded. He stated,"That's not true. Jimmy had an excused absence and Itold you about it." He told McBride that J. Patch's ab-sence had been the only one since his suspension in De-cember. He said, that he had excused the 18 January ab-sence on the basis of the bobcat not working properlyand told McBride that Hebert had participated in the de-cision to excuse J. Patch and Ramos.After receivingMcBride's call, Patch immediatelyconfronted Hebert stating, "Norman, what in the hell areyou doing to me? Ken thinks I'm lying." The two dis-cussed J. Patch's absence on 18 January. Patch said toHebert, "I kind of confided in you in that, and we cameup with an excuse that that was going to be an excusedabsence for the two of them." Hebert replied, "Oh myGod, I forgot all about that." Patch said, "Well, Kenthinks I'm lying out my teeth" so Hebert offered, "Well,I'llcallKen right up and straighten the whole thingout."Apparently Hebert did, in fact, call McBride. He toldMcBride that Patch had been concerned on the morningof 18 January that his son might lose his job, so he madenumerous unsuccessful attempts that morning to contactJ.Patch to get him to come to work. Hebert explainedtoMcBride how Patch had told him that he was con-cerned that McBride would insist on firing J. Patch andhad asked him if there was something that could be doneabout it.McBride testified that Hebert had told him thatPatch, on 18 January, had suggestedsomekind of con-trived excuse to cover J. Patch's absence, and thatHebert admitted that he had agreed with Patch to goalong with the excuse to the extent that he would notsay anything about it. Then, McBride testified, Hebertslipped up and mentioned it on 4 February. This testimo-ny is contrary to his earlier testimony to the effect thaton 4 February Hebert had only mentioned the fact thatJ.Patch had been absent and had said nothing concern-ing the reasons for his absence. It is also contrary to hisearlier testimony that he had learned from Patch, notfrom Hebert, about the reasons for J. Patch's absence.Later in the afternoon of 5 February, according to thecredited testimony of Patch, he received a second callfrom McBride. McBride advised Patch that he had re-ceived a call from Hebert, who had confirmed that bothHebert and Patch had, in fact, excused J. Patch andRamos on 18 January. McBride said that he was not call-ing Patcha liar,but then added that the excusing of J.Patch and Ramos was after the fact; that they had beenscheduled to work that day and had not shown up; andthat Hebert and Patch had excused J. Patch and Ramosonly after they failed to show up. McBride stated that J.Patch and Ramos should have been fired at the time andthat Patch would have to fire J. Patch that day, 5 Febru-ary.1515When there are contradictions in the testimony of McBride andPatch, I credit Patch HEBERT PATTERN SHOPIn the late afternoon or early evening of 5 February,after arriving home from work, Patch called his son Hestated that there were some things going on at the shop,that he had to do some things that he did not want todo. He then told Patch that he had to fire him because ofhis absence back on 18 January He added that he didnot know why he had to fire his son for his 18 Januaryabsence when employee Frank Merrill had missed workthatSaturday andMikeManning had missed thatMonday and neither of them was getting fired.'s Patchadded that Frank Merrill had the worst record of thewhole shop and nothing ever happened to him; that he"was never suspended or anything."Patch then told J. Patch that he was also going tohave to call Romualdo Roman and fire him for breakinga casting earlier in the day 17 He added that he knewthat J. Patch was trying to get a union in the place andfelt, in his own mind, that McBride was trying to get ridof him and Roman He explained that it was all tied inwith the letter from the Union; that when McBride hadgotten the letter, "the shit hit the roof " He said that heknew that McBride had J Patch and Roman pinpointedas leaders of the Union because Roman's son-in-law,Ramos,had been fired and because J Patch was just atroublemaker. That day, Patch fired both his son andRomualdo Roman.After J. Patch's conversation with his father and histerminationon 5 February, he called the Union. On 7February the Union filed a charge on his and Roman'sbehalf.A copy of the charge was served on Respondenton 10 February.On 17 February, 10 days after the charge was filed bythe Union on Patch's and Roman's behalf, Mike Manningwas absent from work, cause unknown. On 21 February,according to McBride's testimony, he learned that Man-ning, like J Patch,had been absent since his last suspen-sion.McBride testified that because he had previouslymade such an issue of the fact that he had not receivedallof the information on J Patch's absence, he deter-mined to have Manning's records brought to him.18 Therecords indicated that Manning had indeed been absenton 20 January and 17 February. According to McBride,on advice of counsel, relative to going on with businessas usual,presumably in the face of outstanding unfairlabor practice charges, he called Patch and told him toterminate Manning because he was one of three employ-16The attendance records indicated that Merrill had unexplained ab-sences on Wednesdayand Thursday,15 and 16 January,and Tuesday, 4February while Manning had, as stated,been absent on Monday, 20 Janu-ary17On 7 February the Union filedthe charge in the instant case namingJPatch and Romualdo Roman as discrimmatees On 23 April the Unionfiled an amended charge from which Roman'sname had been deletedThe complaint,which issued on 24April, did not allegeRoman as a dis-crimmateeThe recordisconfused and incomplete concerning the basis on whichitwas decided that Roman should be firedClearly,he was suspected ofhaving deliberately destroyed a casting However,the record before meseems to suggest that proof was lacking and that his arguing over the in-cident may have had more to do with his termination than the brokencasting In any case,Roman wasfired 5 February11Tr 139 Elsewhere,Tr 190,McBride testified that he did not exam-ine Manning's records561ees who had been suspended twice for absenteeism andwho was subsequently, nevertheless, absent again.According to the credited testimony of Patch,19McBride called him late in the afternoon of 21 February.McBride told him that he had been reviewing therecords and had seen that Mike Manning had missed aday He said that with all of the past discrimination prob-lems that he had been having, and with the filing of the"union charges by Jimmy," he had no other choice inthe matter, that the Company would have to dischargeManning. Manning was fired later that day and was toldthat the reason was absenteeism. On 25 February theUnion filed a charge on his behalf.On 23 April the original charge was amended to deleteRoman's nameOn 24 Aprilcomplaint issued naming J.Patch and Michael Manning as discriminatees.ICONCLUSIONSA. J. PatchThe record reflects that J Patch initiated union activi-ty, and that he did so on 22 January, when he broughtup the subject of unionization after having voiced dissat-isfactionwith working conditions over a period of time.He did so because of the lack of heat, hot water, drink-ingwater, and other comforts in the foundry. He wasclearly unhappy about no longer being permitted toleave the plant during lunch hour and during breaks. Asa result of these working conditions, he spoke with vari-ous employees at the foundry at lunchtime about work-ing conditions and suggested unionization Some of theemployees agreed with his position and some did not.Nevertheless, he made arrangements to have the Unioncontacted and to obtain union cards for fellow employ-ees to sign. Thereafter, he scheduled a meeting at theunion hall with union representatives.He was accompa-nied to this meeting by two fellow employees and hesigned a card and obtained blank union cards for the sig-natures of other employees. The following Monday, 27January, he solicited signatures on the union cards fromother employees while on the Respondent's premises. Healso distributed union literature some of which was leftlying around in areas frequented by members of manage-ment.Later in the day on 27 January, J. Patchasked Ro-mualdo Roman to sign a union card, which he did, Patchphysically helping him to do so. Although J. Patch didthe soliciting, Roman made something of a scene, shout-ingwhile Patch laughed. Hebert, half-owner and presi-dent of the Company, was present at the time, just threetables away.That evening Patch and a fellow worker turned thesigned cards in at the Union's office The following day,he successfully solicited additional signatures and turnedthose union cards in as wellFrom the record it is clear that J. Patch was the insti-gator of union activity as well as the Union's chief pro-ponent. He was the individual most involved in the orga-11When there are discrepancies in the testimony of McBride andPatch, Patch's version of events is credited 562DECISIONS OF THENATIONALLABOR RELATIONS BOARDnizingof Respondent's employees. I find also that his so-licitation of Roman's signature on a unioncard was per-sonally witnessed by Hebert, the latter's denialsnotwith-standing. Although Hebert was aware of J. Patch's unionactivity, he did not immediately advise McBride of it.This may have been because the significance of the orga-nizationalactivity did not immediatelysink inor becausehe wanted to protect J. Patch's job, as he had donewhen he agreed with Patch not to tell McBride aboutthe reasons for J. Patch's absence on 18 January.On 30 January, when McBride received the demandfor recognition and showed it to Hebert, both were con-cerned and disappointed in their employees.BecauseMcBride andHebert "wanted to continue to run theirbusiness" rather than have it run by a union, McBrideobtained the advice of a labor lawyer. The attorney ad-vised him about Board processes, about the election, andabout the proscriptions of the Act.On 3 February Respondent received the petition andcover letter from the Regional Director. The followingday, 4 February, McBride and Hebert went to lunch to-gether and, despite McBride's testimony to the contrary,most probably discussed the petition, the election, whichof Respondent's employees were prounion, and who wasresponsible for organizing the Union. I reach this conclu-sion on the basis of the timing of the luncheon discus-sion, i.e., the day after the petition was received; the ad-mitted concern and disappointment of the owners whenfaced with the fact their employees had chosen to seekunion representation;the incredible denial that theywould not discuss the petition and forthcoming electionat all at thistime; and the events that quickly followedon the heels of the receipt of the petition and the lunch-eon meeting.Perhaps the call from employment securitywas also discussed at thismeeting,but I am certain, forreasons statedbelow, that it had nothing to do withevents that followed.In my opinionit ismore than probable that the lunch-eon meetingwas called for the specific purpose of dis-cussing thepetition, the forthcoming election, and thestrategy to be' used to win that election. To use Hebert'sown language,used in asomewhat different context,when theybegan discussingwhich of the employeeswere prounion,it jarred his memory and he "put twoand two together." He, recalled seeing J. Patch solicitRoman's signature on a unioncard and told McBrideabout it.McBride and Hebert determined to rid theCompany of twounionvotes.However, they were bothawareof the proscriptions of the Act and knew thatsomepretext would be needed to hide their true motiva-tion.Itwas for this reason that Hebert brought up J.Patch's, absence on 18 January and the reason for thatabsence. It was decided that the excused nature of thatabsenceshould be revoked and that he should be termi-nated.And so he was. It did not take much longer tofind a reason for getting rid of Roman.2020Romualdo Roman was not alleged as a discrimmatee in the com-plaint I therefore make no finding as to the motivation behind his dis-charge.Though McBride testified 'that he was anxious toprove to employment security that Ramos was not treat-ed disparately because he was Puerto Rican and that thiswas the reason he checked J. Patch's record, I find hisexplanation not worthy of credit. If McBride wanted toshow that his treatment of Ramos was no different thanhis treatment of other employees, he most certainlywould have checked the absentee records of all employ-ees, This, he admitted, he did not do. Had he done so, hewould have found that Mike Manning had been absenton 20 January for unknown cause, that Gordon Piercehad been absent on 23 January for unknown cause and,most importantly, that Romualdo Roman, Ramos' father-in-law and of course, a Puerto Rican, had been absent on13, 15, and 16 January for unknown causes. None ofthese employees had been terminated for these unexcusedabsences. If McBride wanted to prove that Ramos' ter-mination was not based on racial discrimination, all hewould have to do was to tell employment security thatRoman, a Puerto Rican, had been absent three times andwas still employed. But rather than do the obvious,McBride seized on J. Patch's 3-week-oldexcusedabsenceas a pretext to get rid of him. His interest in terminatingJ.Patch, for reasons stated, clearly had nothing to dowith racial discrimination but rather with his union activ-ity,which he learned about right after receiving the peti-tion, apparently from Hebert.Contrary to McBride's testimony, I find that he didnot learn from Patch the reasons for his son's absence on18 January. After all, Patch and Hebert had agreed notto reveal these reasons and Patch was anxious to protecthis son's job. I find, rather, that Hebert had kept hisword to Patch not to reveal to McBride the fact that J.Patch was out on 18 January because he had a hangoverthat day. However, after Respondent received the peti-tion, and it became necessary for the two owners to findsome way of getting rid of the union sympathizers,Hebert decided not only to tell McBride about J. Patch'sand Romualdo Roman's union activity, but to tell himalso about the reason for J. Patch's absence on 18 Janu-ary in order to have a pretext for firing him.When Patch called his son on 5 February to tell himthat he was fired, Patch voiced his doubts about thetruth of the reasons given by McBride for J. Patch's ter-mination. Patch's doubts were based on the same consid-erations discussed here. But over and above these consid-erations Patch voiced his belief that McBride was tryingto get rid of J. Patch and Roman for reasons connectedwith the Union. His statements to the effect that whenMcBride had gotten the letter from the Union "the shithit the roof' and that McBride had J. Patch and Ro-mualdo pinpointed as leaders of the Union, convinces methat Patch, as a member of management, knew morethan he admitted at trial. As a member of management,Patch had certain loyalties to the Respondent and otherloyalties to his son. Patch was in the unenviable positionof having to save his own job, which depended on hisloyalty to his employer, while trying to save his son'sjob, which depended on telling the whole truth. When J.Patch testified that his father told him that whenMcBride had gotten the letter from the Union, "the shit HEBERT PATTERN SHOPhit the roof," no one followed up this testimony to findoutwhat was meant by the statement Patch did notdeny making the statement nor was he asked to explainwhat he meant. I conclude that J. Patch's testimony re-garding his father's telephone call to him on 5 Februarywas accurate, that Patch knew more about the reasonsfor the termination of J Patch and Romualdo Romanthan he testified to; and that his statements concerningthe reasons for these terminations, i.e., union activity, areprobative of ulterior motivationThe firing of both Romualdo Roman and J. Patch on 5February not only supports Patch's observation that theyhad been pinpointed as the leaders of the Union and ter-minated for that reason, but also tends to undermineMcBride's explanation concerning why he sought to in-vestigate the reason for J. Patch's absence on 18 JanuaryThus,McBride testified that employment security ad-vised him that there was some concern about racial dis-crimination being involved in the decision to terminateRamos. In order to make certain that there was no basisfor a charge of disparate treatment, McBride testified, hechecked into J. Patch's absentee record. McBride's con-cern about being suspected of racial discrimination sud-denly dissolved on 5 February when, along with J.Patch, he decided to fire Romualdo Roman, the onlyother PuertoRican inthe unitIfind Respondent's defense and its witnesses' testimo-ny are so shot through withinconsistenciesthat they areunworthy of belief I therefore find, in accordance withthe allegations contained in the complaint, that a primafacie case has been presented by the General Counselconcerning to the termination of J Patch.First,Respondent was aware that its employee had en-gaged in union activities. Both McBride and Hebert wereaware of this fact from several sources, particularly fromthe receipt on 30 January of the union's letter demandingrecognition and from the receipt on 3 February of theBoard's notice that a petition had been filed.Second, there is evidence from J Patch's credited tes-timony that Hebert was close by when J Patch solicitedRoman's signature on a union card and was thus awareof J Patch's leading role in the organizing of Respond-ent's employees. Indeed, J. Patch initiated the union ac-tivity by presenting the idea to the other employees Hethen followed up by obtaining union cards and solicitingsignatures from other employees on company propertyafterwhich he returned the signed cards to the Union.He was clearly the chief union activist among Respond-ent's employees.Even if Hebert had not witnessed J. Patch solicitRoman's signatures on the union card, I would have in-ferred company knowledge through the application ofthe small plantdoctrine.For indeed there were onlyabout 8 or 10 employees working at the plant, a propernumber to come within the purview of this doctrine;21the plant itself was smal122 and open,23 J Patch's union21ClassWatch Strap Co,267 NLRB 276 (1983)22Florida CitiesWater Co,247 NLRB 755 (1980)22HealthCareLogistics,273 NLRB 822, modified 784 F 2d 232 (6thOr 1986)563activitywas open rather than secretive,24Hebertworked out on the floor, frequently shoulder-to-shoulderwith Respondent's employees;25 the timing of J. Patch'sdischarge was suspect, following by 1 day the luncheonmeeting between McBride and Hebert and the receipt ofthe Union's petition;26 and the Respondent's reasons forthe termination of J Patch clearly were pretextious innature 27The elements necessary for application of thesmall plant doctrine are present in this caseThe General Counsel has submitted a prima facie caseJPatch was the most active union adherent He openlysolicited signatures on union cards from fellow employ-ees.The General Counsel offered direct and inferentialevidence to show that Respondent was aware of Patch'sunion activityBoth McBride and Hebert testified thatthey were against the Union coming into the plant torepresent their employees. The timing of Patch's termi-nation supports the General Counsel's theory that he wasfired because ofhis unionactivityUnlike the case presented by the General Counsel, Re-spondent's proffered reasons for discharging J. Patch,and the circumstances surrounding his discharge aremore than suspect. Thus, McBride's testimony that theday after he received a copy of the petition he met withHebert but never discussed the petition is incredible inlight of his admitted desire to keep the union out Histestimony that he decided to check out only J. Patch'sabsentee record when faced with a possible charge ofracial discrimination regarding the termination of Ramosis likewise incredible. His decision to revoke J Patch'sexcused absence was a singularly unusual occurrence.Hebert and Patch had never before been reversed on anyof their decisions regarding whether or not to excuse anabsence, and this variance from past practice is evidenceof discriminatorymotivation.28Similarly,JPatch'sreason for being absent some weeks before, i.e, a hang-over, could not have been as objectionable to McBride'ssensibilities as he implied inasmuch as management freelyadmitted that another employee, Frank Merrill, frequent-ly missed days due to alcoholic problems Such disparatetreatment of union activists as opposed to the treatmentof other rank-and-file employees, especially where aBoard election is imminent and antiunion animus hasbeen demonstrated, has been found, under establishedBoard law, to be inferential of discriminatory motiva-tion,29 and I so find in these circumstancesThe General Counsel has made a strong prima facieshowing that J. Patch'sunionactivitieswere a motivat-ing factor in Respondent's decision to discharge him. Forreasons set forth above, I find that Respondent has failedto show that J. Patch would have been discharged evenin the absence of his union activity. Accordingly, I con-clude that Respondent discharged J Patch because of his24 IbidPay 'N Save Foods,257 NLRB 1228 fn 1 (1981)15 Judy Hornby Designs,279 NLRB 1271 (1986)26Mister Fox Tire Co,271 NLRB 960 (1984)27 IbidPay 'N Save Foods,above,Sands Motel,280 NLRB 132 (1986),Syracuse Dy-Dee Diaper Service,251 NLRB 963 fn I (1980)28 ClassWatch Strap Co,above29Brigadier Industries,267 NLRB 559 (1983) 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunion activities, in violation of Section 8(a)(1) and (3) ofthe Act30B Michael ManningAs noted in an earlier section of this decision, MikeManning was one of the employees suspended in No-vember and December 1985 and in early January 1986.He was also absent on 20 January but the record con-tains no evidence that Manning was disciplined for hisabsence or was warned about it at the time.On 5 February J Patch was fired for engaging inunion activity, but the pretextual reason given to him byRespondents was excessive absenteeism, in particular, hisabsence on 18 January. The unfair labor practice chargewas filed on behalf of J Patch and Romualdo Roman on7 February and a copy of the charge was served on Re-spondent on 10 February.On 17 February Manning was again absent from work.This absence and Manning's 20 January absence, accord-ing to McBride, came to his attention on 21 February.Aware of the outstanding unfair labor practice charge,McBride called his attorney to ask him for advice. Afterbeing told to carry on business as usual, McBride calledPatch later that day He told Patch that he had been re-viewing the records and had seen that Manning hadmissed a day. He said that with all the past discrimina-tion problems that he had been having, and with thefilingof the "union charges by Jimmy," he had nochoice in the matter; that the Company would have todischarge him. Manning was fired later that day with ab-senteeism given as the reason.Ihave found that J. Patch was not fired for absentee-ism but because of his union activity I have found thatRespondent used absenteeism as a pretext when it fired J.Patch. It follows that when Manning was absent on 20January nothing was done about it because McBride wasnot as concerned lately about absenteeism as he pro-fessed to be Indeed, employee Gordon Pierce had oneunexcused31 absence in January and six in February;Frank Merrill had two in January and three in February;and Romualdo Roman had three in January, and there isno evidence that any of these employees were counseledabout excessive absences, much less disciplined It wasnot until after Respondent received a copy of the chargeon 10 February that McBride recognized that his pretex-tual defense to the charge involving J Patch would beuntenable unless he terminated Manning as he had JPatch. In my opinion, McBride ordered the terminationof Manning as part of an effort to camouflage his dis-criminatory discharge of J Patch The discharge ofManning was undertaken in an attempt to validate orvindicate the discharge of Patch and as such was in vio-lation of the Act 3210Wright Line,251NLRB 1083 (1980), enfd 662 F2d 899 (1st Car1981)" Listed as for "unknown cause" in the Respondent'sattendancerecords12Armcor Industries,217 NLRB 358 (1975),L C Cassidy & Son, 272NLRB 123 (1984)Inasmuch as I have found that the General Counselhas presented a prima facie case concerning the discrimi-natory discharge of Manning, just as in the case of JPatch's discharge, and have found as well that Respond-ent'sproffered reasons for the discharge of Manningwere pretextual, I consequently find that Respondentwould not have discharged Manning in the absence of itsearlier discriminatorily motivated discharge of J. PatchThe discharge of Manning was therefore, in violation ofSection 8(a)(1) and (3) of the Act.3311THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of Respondent set forth above, occur-ring in connection with its operation described above,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes, burdening and ob-structing commerce and the free flow of commerce.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) oftheAct, I will recommend that it be ordered to ceaseand desist therefrom and to take appropriate and affirma-tive action designed to effectuate the policies of the Act.In particular, as I have found that employees JamesPatch and Michael Manning were discriminatorily dis-charged, I will recommend that Respondent be requiredtooffer them full and immediate reinstatement withbackpay and interest to be computed in the manner pre-scribed in F W.Woolworth Co,90 NLRB 289 (1950),andFlorida Steel Corp,231 NLRB 651 (1977).34CONCLUSIONS OF LAWIHebert Pattern Shop,Inc. is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2United Steelworkers of Amercia,AFL-CIO-CLC isa labor organization within the meaning of Section 2(5)of the Act.3.By terminating the employment of J. Patch and Mi-chaelManning to discourage membership in the Union,theRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and(1) of the Act.4The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed3533Wright Line,above,NLRB v Transportation Management Corp, 462U S 393 (1983),Roure Bertrand Dupont,Inc, 271 NLRB 443 (1984),Centre Property Management,277 NLRB 1376 (1985)34 See, generally,Isir Plumbing Co,138 NLRB 716 (1962)35 If no exceptions are filed as provided by Sec 10246 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of theRules,be adopted by theBoard and allobjections to them shall be deemed waived for all pur-poses HEBERT PATTERN SHOP565ORDERThe Respondent, Hebert Pattern Shop, Inc., Worches-ter,Massachusetts, its officers,agents, successors,and as-signs, shall1.Cease and desist from(a)Discharging or otherwisediscriminating againstany employee in regard to his hire or tenure of employ-ment or anytermor condition of employment in orderto discourage membership in United Steelworkers ofAmerica, AFL-CIO-CLC or any other labororganiza-tion.(b) In any like or relatedmanner interferingwith, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer J. Patch and MichaelManning immediateand full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or any other rightsor privileges previously enjoyed, and make them wholefor any loss of earnings and other benefits suffered as aresult of the discriminationagainst them,in the mannerset forth in the remedy section of the decision.(b)Preserve and, on request, make available to theBoard or its agents for examinationand copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)Post at its plant in Worcester,Massachusetts,copies of the attached notice marked "Appendix."36Copies of the notice, on forms provided by the RegionalDirector for Region 1, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilypostedReasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply36 If this Order is enforced by a judgment of a United States court ofappeals, thewords in the notice reading "Posted by Order of the Nation-alLaborRelationsBoard" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "